ACCEPTED
                                                                                        05-15-01044-CV
                                                                             FIFTH COURT OF APPEALS
                                                                                        DALLAS, TEXAS
                                                                                  11/13/2015 5:34:25 PM
                                                                                             LISA MATZ
                                                                                                 CLERK


                        No. 05-15-01041-CV
                        No. 05-15-01042-CV                            FILED IN
                                                               5th COURT OF APPEALS
                        No. 05-15-01043-CV                          DALLAS, TEXAS
                                                               11/13/2015 5:34:25 PM
                        No. 05-15-01044-CV                            LISA MATZ
                                                                        Clerk

                    IN THE
            FIFTH COURT OF APPEALS
                 DALLAS, TEXAS
   _______________________________________________________________________

   IN THE INTEREST OF M.W. AND Z.W., CHILDREN
        IN THE INTEREST OF J.Q.W., A CHILD
         IN THE INTEREST OF J.W., A CHILD
         IN THE INTEREST OF M.B., A CHILD
   ________________________________________________________________________

                     On Appeal from the 302ND District Court
                           Of Dallas County, Texas
                          Cause No. DF-10-13224-U
                          Cause No. DF-13-18933-U
                          Cause No. DF-14-10757-U
                          Cause No. DF-13-18931-U

_____________________________________________________________________________


    APPELLANT’S MOTION FOR ADDITIONAL
     TIME TO FILE APPELLANT’S BRIEF and
       MOTION TO ACCEPT FILED BRIEF
______________________________________________________________________________

     TO THE HONORABLE JUSTICES OF SAID COURT:

     COMES NOW APPELLANT, Crystal Bowens, who through her attorney of
record, Stephanie L. Pond, requests additional time to file Appellant’s Brief and

requests the Court to accept Appellant’s brief that has been tendered to the Court.

      In support thereof would show:

      1.      Said Appellant’s brief was due to be filed by November 12, 2015.

      2.      Since the second extension was granted, attorney for Appellant has

           had to prepare for and appear at four CPS hearings, three trial settings,

           two home visits to visit children, and one child support hearing.

      3.      Appellant’s attorney did not have time to adequately prepare the brief

           in this case.

      4.      Appellant’s brief was filed today, November 13, 2015, making it one

           day late.

      5.       Attorney for Appellant, Stephanie L. Pond, and Appellant request

           the Court to grant an extension of time to file said brief and request the

           Court to accept the brief that was tendered to the Court on November 13,

           2015.

                                        PRAYER

           WHEREFORE, Appellant, Crystal Bowens, requests an extension of

time to file brief and requests the Court to accept the brief that has been tendered

Appellant’s Motion for Additional Time – page 3
to the Court.

                                              Respectfully submitted,

                                              Stephanie L. Pond
                                              701 Commerce
                                              Suite 200
                                              Dallas, TX 75202
                                              Tel: 214-752-0229
                                              Facsimile: 214-752-5257
                                              Email: stephaniepond@yahoo.com

                                              /s/ Stephanie L. Pond
                                               By: Stephanie L. Pond
                                               SBN: 24079817
                                         ATTORNEY FOR CRYSTAL BOWENS, APPELLANT


                              CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above was served on Counsel for
the Appellees and the Guardian ad Litem in accordance with 9.5 of the Texas
Rules of Appellant Procedure in the manner indicated below on November 13,
2015.
VIA EMAIL: Sandre.Moncriffe@dallascounty.org
Assistant District Attorney
SANDRE MONCRIFFE

VIA EMAIL: gworrell@theworrelllawfirm.com
Guardian ad Litem/Attorney ad Litem for the children
GLYNE WORRELL

VIA EMAIL: Charles.Vaughn@dallascounty.org
Attorney for Appellant
CHARLES VAUGHN


                                                       /s/ Stephanie L. Pond____
                                                        By: Stephanie L. Pond


Appellant’s Motion for Additional Time – page 3